Appeal by the defendant from a judgment of the County Court, Nassau County (Harrington, J.), rendered March 8, 1991, convicting him of criminal possession of a weapon in the third degree, criminal possession of a controlled substance in the fifth degree, and operating a motor vehicle while under the influence of alcohol, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant challenges his convictions of criminal possession of a weapon in the third degree and criminal possession of a controlled substance in the fifth degree, contending that the People failed to prove that the weapon was in his constructive possession and the actual weight of the cocaine *661seized from him. However, these issues have not been preserved for appellate review (see, CPL 470.05 [2]; People v Padro, 75 NY2d 820, 821; People v Udzinski, 146 AD2d 245). In any event, viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to support the convictions beyond a reasonable doubt (see, People v DeAndressi, 146 AD2d 642; People v Collins, 137 AD2d 542). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
We find no merit to the defendant’s final contention. Thompson, J. P., Bracken, Lawrence and Miller, JJ., concur.